Citation Nr: 1826617	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar condition, to include as secondary to seizure condition.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Saint Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that her spine condition is secondary to her service-connected epilepsy.  She contends particularly, that due to the effects of the seizure medication, Dilantin, she has developed a spine condition.  She has asserted her three back surgeries were due to the effects of taking Dilantin for a prolonged period time.  The Veteran had back operations in 1993, 2010, and 2011.  She has been followed at the Kansas City VAMC, and all bone density studies have been normal.  

The Veteran has been in receipt of SSA benefits, primarily on account of epilepsy, since August 1992.  

At the June 2012 aid and attendance examination, the Veteran reported being told that her spine was disintegrating due to the effects of taking prolonged Dilantin.  

In July 2014, the Veteran was afforded a VA examination.  She was diagnosed with degenerative arthritis of the spine.  She denied that her back condition was due to a fall.  She stated she has degenerative spine disease due to a lack of calcium, as a result of prolonged Dilantin use.  She reported back pain on a constant basis, as well as pain in her legs.  She uses a cane and a walker.  An August 2010 DEXA Scan for bone density measurements of the spine showed a T score of 0.3, which is suggestive of normal density based on WHO classification, and there was no increased risk of fracture.  The report also revealed mild scoliosis.  The examiner opined that it is less likely than not that the Veteran's back condition is due to or the result of the service connected seizure condition.  Although the antiepileptic drugs are known to cause osteomalacia, the Veteran's bone scan of August 2010, revealed no increased risk of fracture.  Bone mineral density measurement of the lumbar spine with a T score of -0.3.  This is suggestive of normal density based on WHO classification.  Therefore, the examiner concluded there was no evidence indicating a decrease in bone mass and density, or bone mineral density, secondary to her prolonged phenytoin (Dilantin) usage for her seizure condition that could have caused the Veteran's current back condition.   

The July 2014 opinion, did not address direct or presumptive service connection. 

At a September 2015 visit, the Veteran reported her symptoms first started in 1993, when she experienced a seizure resulting in her falling down the stairs and fracturing her spine, after which she underwent a lumbar decompression.  The examiner then noted she had a note from Dr. Drisko indicating that she has osteopenia from Dilantin.  This note is not of record. 

At an October 2015, VAMC neurology visit, the Veteran had complex partial epilepsy, and was willing to switch prescriptions, because she was concerned about her bones getting weaker.  She was assessed as having neuropathy, with a note that this was likely from Dilantin, and failed back syndrome with back pain, with a note that the Veteran's balance problems are likely related to chronic Dilantin use (cerebellar atrophy/neuropathy).  
  
Since the last examination, the record contains the Veteran's reports of a fall due to epilepsy which later led to her back condition, and a possible indication she has developed osteopenia, to include as due to Dilantin use, as well as treatment records documenting balance problems related to chronic Dilantin use.  The Board finds that an addendum opinion should be obtained to clarify, and address the newly associated evidence.  Additionally, the 2014 report also did not address the question as to whether any arthritis/degenerative disc disease found, was present with in the first post-service year.   
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional VA and non-VA records of treatment she wishes considered in connection with her appeal.  The identified records should be sought.  

2. The file should be forwarded to an appropriate examiner to provide an addendum to the July 2014 VA examination report.  

The examiner is requested to state whether:

(a) Is it at least as likely as not (50 percent probability or greater) that any current lumbar condition, had its onset in or is otherwise related to the Veteran's military service?   

(b) Is it at least as likely as not (50 percent probability or greater) that any degenerative joint disease/arthritis was present within the first post-service year.  

(c) Is it at least as likely as not that any current lumbar condition, was caused or aggravated by her service-connected epilepsy, to include as a result of medication used to treat the epilepsy and/or a fall during a seizure. 

A complete rationale for the opinions should be provided.  

If it is necessary to examine the Veteran to obtain the clarification sought, that may be arranged.  

If an opinion cannot be rendered without resorting to speculation that should be explained. 

3. After the requested development has been accomplished to the extent possible, the RO should re-adjudicate the claim for service connection for a lumbar condition.  If the decision does not satisfy the Veteran's claim, a supplemental statement of the case should be issued.  The Veteran and her representative should be given an appropriate period of time to respond, and the case returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals








